Exhibit 99.1 TSX: MAI NEWS RELEASE NASD-OTCBB: MNEAF Minera Andes Announces Discovery of 5 Kilometres of New High-Grade Gold/Silver Veins at San José Mine TORONTO, ON - October 7, 2010 - Minera Andes Inc. (the “Corporation” or “Minera Andes”) (TSX: MAI and US OTC: MNEAF) is pleased to announce the discovery of nine new high-grade gold/silver veins plus important extensions of two other veins, which together total more than five kilometres in strike length.The discoveries represent significant exploration progress at San José where the total strike length of all the previously known veins totalled approximately 17 kilometres.The new veins are located primarily between the Kospi and Frea veins, and can be accessed from existing mine workings (see Exhibit 1). Rob McEwen, Chairman and CEO of Minera Andes, said: “We are very excited by the discovery of the new veins at the San José mine.The drilling results demonstrate that the area in and around the San José mine is extremely prospective, and we anticipate these new veins will significantly extend the mine life.Recent events such as the $3.6 billion bid for Andean’s nearby Cerro Negro property highlight the world class potential of this emerging gold/silver district.” Selected assay results for three of the most promising new veins are shown below. The complete assay results for the new veins and vein extensions are provided in Exhibit 2.All of the drilling reported in this press release was completed during 2010. The assays reported below and in Exhibit 2 were analyzed by Alex Stewart Argentina SA laboratory in Mendoza, Argentina, and received up until August 25th 2010. The widths shown below are true widths (normal to the dip of the vein).Longitudinal sections of the new veins and extensions are provided in Exhibit 3. · Micaela Vein – 1,380 meter strike length, cut by 36 diamond drill holes. Hole SJD-708 - 2.45 m (meters) at 8.33 g/t (grams/tonne) Au and 1,484 g/t Ag Hole SJD-786 – 1.09 m at 33.50 g/t Au and 2752 g/t Ag Hole SJD-807 – 0.53 m at 31.02 g/t Au and 629 g/t Ag · Sofía Vein – 600 meter strike length, cut by 20 diamond drill holes. Hole SJD-477 – 1.52 m at 7.71 g/t Au and 885 g/t Ag Hole SJD-486 – 10.13 m at 14.96 g/t Au and 1096 g/t Ag Hole SJD-491 – 5.45 m at 13.54 g/t Au and 206 g/t Ag Hole SJD-726 – 1.72 m at 10.94 g/t Au and 1255 g/t Ag · Antonella Vein – 870 meter strike length, cut by 13 diamond drill holes. Hole SJD-524 – 5.30 m at 13.43 g/t Au and 199 g/t Ag The following table provides a summary of new veins and extensions, the number of drill holes used to define the veins and the strike length of each.Complete assay data is provided in Exhibit Minera Andes Inc. News Release 10-16Page 1 Vein Number of Holes Strike Length (meters) Micaela 36 Sofía 20 Antonella 13 Dos Lauras 11 Ayelén Extension 12 Marta 15 Ramal Frea 450 Extension 17 Shala 4 Pacha 7 Mara 5 Hera 8 The discoveries are a direct result of a significant increase in the exploration effort at San José compared to previous years.From the start of 2010 through September 25, 2010, a total of 47,431 meters have been completed in 233 diamond core holes, nearly double the drilling undertaken in 2009.The success of the current drilling is in large part a result of extensive surface geophysical surveys conducted during 2009 and 2010 that led to the development of the targets drilled this year.The geophysics consisted of 181 line-kilometres of induced polarity (“IP”)/resistivity, 55 line-kilometres of magnetics and 11 line-kilometres of pole-dipole IP.An updated 43-101 Report scheduled to be completed in the near future is being prepared that will contain full details of the 2010 and 2009 drilling. A significant portion of the property continues to be open at depth and laterally. The discovery of the Micaela-Sofía vein system, which trends approximately east-west, is especially important because its orientation is different from the typical northwest trend of all the other veins at San José.The discovery of this system, which does not outcrop, will be used as an exploration guide to open up new exploration opportunities on the property. In addition, exploration drilling is continuing to expand resources in the known veins, including Ayelén and Odin, and exploration is also continuing in other areas of the property, such as the Saavedra and Aguas Vivas targets. The Mineral Reserves and Resources for the San José mine as at December 31, 2009 were audited by P&E Mining Consultants and reported in the Corporation’s 2009 Annual Report (AIF), and are given in the following table. Resource Category Tonnes Ag g/t Au g/t AgEq g/t AgEq M oz Measured Indicated Meas. + Ind. Inferred Reserve Category Tonnes Ag g/t Au g/t AgEq g/t AgEq M oz Proven Probable Prov. + Prob. Minera Andes Inc. News Release 10-16Page 2 None of the new veins are included in the December 31, 2009 resource or reserve estimate.An updated 43-101 Technical Report to be completed in the near future will include updated resource estimates including the new veins. About Minera Andes Minera Andes is an exploration company exploring for gold, silver and copper in Argentina with three significant assets: A 49% interest in Minera Santa Cruz SA, owner of the San José Mine in close proximity to Andean Resources’ Cerro Negro project; 100% ownership of the Los Azules copper deposit with an inferred mineral resource of 10.3 billion pounds of copper and an indicated resource of 2.2 billion pounds of copper; and, 100% ownership of a portfolio of exploration properties bordering Andean’s Cerro Negro project in Santa Cruz Province. The Corporation had $8 million USD in cash as at June 30th 2010 with no bank debt.Rob McEwen, Chairman and CEO, owns 33% of the company. About Minera Santa Cruz Minera Santa Cruz SA is a joint venture owned 51% by Hochschild Mining Argentina, a wholly owned subsidiary of Hochschild Mining plc, and 49% by Minera Andes S.A., a wholly owned subsidiary of the Corporation. The joint venture owns and operates the San José property. About Hochschild Mining plc Hochschild Mining plc is a leading precious metals company listed on the London Stock Exchange (HOCM.L / HOC LN) with a primary focus on the exploration, mining, processing and sale of silver and gold. Hochschild has over forty years of experience in the mining of precious metal epithermal vein deposits and currently operates four underground epithermal vein mines, three located in southern Peru, one in southern Argentina and one open pit mine in northern Mexico. Hochschild also has numerous long-term prospects throughout the Americas. This news release has been submitted by Jim Duff, Chief Operating Officer of the Corporation. For further information, please contact Jim Duff or Daniela Ozersky or visit our Web site: www.minandes.com. Daniela Ozersky Manager, Investor Relations Jim Duff Chief Operating Officer 99 George St. 3rd Floor Toronto, Ontario, Canada. M5A 2N4 Toll-Free: 1-866-441-0690 Tel: 647-258-0395 Fax: 647-258-0408 E-mail: info@minandes.com Technical Information This news release has been reviewed and approved by Allen V. Ambrose, a Qualified Person as defined by National Instrument 43-101. Mr. Ambrose is a former officer and current member of the board of directors of Minera Andes. Assay results were reported to Minera Andes by MSC, which is the operating company for the San José joint venture.Assay results for the drilling were reviewed by Allen Ambrose.All samples were collected in accordance with industry standards.All drill core samples were submitted to Alex Stewart Argentina S.A laboratory in Mendoza, Argentina for fire assay and ICP Minera Andes Inc. News Release 10-16Page 3 analysis.Accuracy of results is tested through the systematic inclusion of standards, blanks and check assays.Allen Ambrose has reviewed the results of the check assays and other quality control measures. The December 31, 2009 resource and reserve estimates were audited by P&E Mining Consultants to confirm that they are in compliance with NI 43-101 and CIM and that the employed methodologies have generated reliable estimates of tonnage and grade for the mineral assets stated in the Corporation’s Annual Report (AIF) dated March 30, 2010.The audit was carried out by James L. Pearson P.Eng., Alfred Hayden P.Eng. and Fred Brown CPG PrSciNat under the direction of P&E Mining Consultants President Eugene Puritch, P.Eng. All of the named persons associated with P&E Mining Consultants are considered to be independent Qualified Persons under the NI 43-101 guidelines. Cautionary Note to U.S. Investors: All resource estimates reported by the Corporation are calculated in accordance with NI 43-101 and the Canadian Institute of Mining and Metallurgy Classification system.These standards differ significantly from the requirements of the U.S. Securities and Exchange Commission. Mineral resources that are not mineral reserves do not have demonstrated economic viability. Caution Concerning Forward-Looking Statements: This press release contains certain forward-looking statements and information.The forward-looking statements and information express, as at the date of this press release, the Corporation's plans, estimates, forecasts, projections, expectations or beliefs as to future events and results.Forward-looking statements involve a number of risks and uncertainties, and there can be no assurance that such statements will prove to be accurate.Therefore, actual results and future events could differ materially from those anticipated in such statements.Risks and uncertainties that could cause results or future events to differ materially from current expectations expressed or implied by the forward-looking statements include, but are not limited to, factors associated with fluctuations in the market price of precious metals, mining industry risks, risks associated with foreign operations, risks related to litigation, property title, the state of the capital markets, environmental risks and hazards, uncertainty as to calculation of mineral resources and reserves and other risks. Readers should not place undue reliance on forward-looking statements or information.The Corporation undertakes no obligation to reissue or update forward-looking statements or information as a result of new information or events after the date hereof except as may be required by law.See the Corporation's Annual Information Form for additional information on risks, uncertainties and other factors relating to the forward-looking statements and information.All forward-looking statements and information made in this news release are qualified by this cautionary statement. The TSX has not reviewed and does not accept responsibility for the adequacy or accuracy of the contents of this news release, which has been prepared by management. Minera Andes Inc. News Release 10-16Page 4 Exhibit 1 – Plan Map of San José Mine veins showing new veins in red Minera Andes Inc. News Release 10-16Page 5 Exhibit 2 – Complete Drilling Results to Date for the New Veins Drill Hole From (m) To (m) Intercept (m) True Width(m)* Au (g/t) Ag (g/t) Vein SJD-486 8 Micaela SJD-491 Micaela SJD-513 Micaela SJD-708 Micaela SJD-709 Micaela SJD-710 Micaela SJD-726 15 Micaela SJD-727 26 Micaela SJD-728 Micaela SJD-732 Micaela SJD-754 Micaela SJD-756 96 Micaela SJD-757 Micaela SJD-758 Micaela SJD-759 Micaela SJD-761 45 Micaela SJD-762 Micaela SJD-763 Micaela SJD-768 40 Micaela SJD-770 46 Micaela SJD-773 4 Micaela SJD-775 89 Micaela SJD-778 Micaela SJD-779 24 Micaela SJD-782 Micaela SJD-786 Micaela SJD-787 Micaela SJD-792 71 Micaela SJD-793 19 Micaela SJD-797 Micaela SJD-798 Micaela SJD-800 Micaela SJD-802 70 Micaela SJD-805 1 Micaela SJD-806 18 Micaela SJD-807 Micaela SJD-473 Sofía SJD-477 Sofía Minera Andes Inc. News Release 10-16Page 6 SJD-479 1 Sofía SJD-484 1 Sofía SJD-486 Sofía SJD-491 Sofía SJD-708 Sofía SJD-709 Sofía SJD-716 Sofía SJD-724 Sofía SJD-726 Sofía SJD-727 Sofía SJD-768 Sofía SJD-770 Sofía SJD-778 4 Sofía SJD-779 70 Sofía SJD-781 Sofía SJD-793 5 Sofía SJD-803 31 Sofía SJD-814 10 Sofía HVD-42 77 Antonella SJD-524 Antonella SJD-729 Antonella SJD-738 1 Antonella SJD-739 5 Antonella SJD-742 6 Antonella SJD-752 1 Antonella SJD-753 1 Antonella SJD-755 1 Antonella SJD-805 Antonella SJM-112 Antonella SJM-117 65 Antonella SJM-118 Antonella SJD-340 Dos Lauras SJD-386 Dos Lauras SJD-472 Dos Lauras SJD-473 Dos Lauras SJD-477 Dos Lauras SJD-708 Dos Lauras SJD-716 Dos Lauras SJD-724 24 Dos Lauras SJD-726 Dos Lauras SJD-727 Dos Lauras SJD-778 Dos Lauras SJD-754 Hera SJD-758 Hera Minera Andes Inc. News Release 10-16Page 7 SJD-759 Hera SJD-761 49 Hera SJD-763 Hera SJD-770 28 Hera SJD-773 3 Hera SJD-774 5 Hera SJD-477 Mara SJD-708 6 Mara SJD-716 Mara SJD-726 Mara SJD-727 50 Mara SJD-486 6 Marta SJD-491 4 Marta SJD-757 Marta SJD-759 2 Marta SJD-761 1 Marta SJD-762 2 Marta SJD-764 Marta SJD-771 1 Marta SJD-773 4 Marta SJD-774 Marta SJD-775 10 Marta SJD-777 65 Marta SJD-782 2 Marta SJD-786 29 Marta SJD-787 Marta SJD-473 7 Pacha SJD-708 7 Pacha SJD-716 39 Pacha SJD-724 Pacha SJD-726 Pacha SJD-727 85 Pacha SJD-779 3 Pacha SJD-184 21 Ramal Frea 450 SJD-335 78 Ramal Frea 450 SJD-336 70 Ramal Frea 450 SJD-338 3 Ramal Frea 450 SJD-340 Ramal Frea 450 SJD-470 Ramal Frea 450 SJD-477 Ramal Frea 450 SJD-513 57 Ramal Frea 450 SJD-705 14 Ramal Frea 450 SJD-706 Ramal Frea 450 SJD-708 73 Ramal Frea 450 Minera Andes Inc. News Release 10-16Page 8 SJD-709 Ramal Frea 450 SJD-710 18 Ramal Frea 450 SJD-716 Ramal Frea 450 SJD-726 Ramal Frea 450 SJD-727 3 Ramal Frea 450 SJD-779 3 Ramal Frea 450 SJD-477 Shala SJD-716 75 Shala SJD-726 Shala SJD-727 Shala SJD-750 Ayelén Extension SJD-783 8 Ayelén Extension SJD-784 1 Ayelén Extension SJD-785 Ayelén Extension SJD-789 Ayelén Extension SJD-794 Ayelén Extension SJD-799 Ayelén Extension SJD-804 9 Ayelén Extension SJD-809 21 Ayelén Extension SJD-810 3 Ayelén Extension SJD-812 1 Ayelén Extension SJD-816 Ayelén Extension Minera Andes Inc. News Release 10-16Page 9 Exhibit 3 – Longitudinal Sections Minera Andes Inc. News Release 10-16Page 10 Minera Andes Inc. News Release 10-16Page 11 Minera Andes Inc. News Release 10-16Page 12
